Citation Nr: 1748988	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for a skin condition, described as eczema of the hands. 

2. Entitlement to service connection for Raynaud's syndrome.

3. Whether new and material evidence has been received to reopen the claim for service connection for a lower back condition. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel
INTRODUCTION


The appellant is a Veteran who served on active duty from September 1969 to August 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2013 and July 2013 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). 

In his substantive appeal dated November 2013, the Veteran requested a live videoconference hearing.  He withdrew his hearing request in correspondence dated October 2016.

The issue of Raynaud's syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's skin condition covers less than five percent of his body and affects his hands, causing itchy skin and peeling. 

2. An unappealed January 1972 rating decision denied the Veteran service connection for a back condition based on a finding that there was no evidence to show that the Veteran's preexisting back condition was aggravated by events in service.  Evidence received since the January 1972 rating decision does not include evidence that would show that the Veteran's back condition was aggravated by events in service. 

	(CONTINUED ON NEXT PAGE)




CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for a skin condition, described as eczema of the hands, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2016). 

2.  New and material evidence has not been received and the claim for service connection for a back condition is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims. 

The notice requirements have been met.  VA's duty to notify was satisfied by letters dated February 2013 and June 2014.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates. 
	
Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in May 2013 and July 2014.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's skin condition in the examinations are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

In claims to reopen, VA, while not required to provide notice of the evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, is required "to explain what 'new and material' evidence means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Adequate notice was provided in the June 2014 letter to the Veteran. 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 

Increased Rating - Skin Condition

Legal Criteria - Increased Rating

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's skin condition, diagnosed as eczema, is rated under DC 7806.  Under DC 7806, a non-compensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and no more than a topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected; or treatment requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned for dermatitis or eczema when more than 40 percent of the entire body or exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.

The regulations also provide that skin disabilities under this code may be rated as disfigurement of the head, face, or neck, or scarring, depending on the predominant disability.  38 C.F.R. § 4.118, DC 7806. 

Factual Background - Increased Rating

In private treatment notes dated July 1998, the Veteran reported lesions on his left temple, right calf, and an "eruption" on his hands and feet.  The Veteran did not report itching or recent treatment at that time.  In May 2000, the physician noted that there was a lesion on the Veteran's left frontal lobe of the scalp near his ear and lesions on his back.  In May 2003, the Veteran reported an "eruption" of his eczema.  Treatment notes show that for the previous months, the rash had affected the Veteran's lower legs.  In October 2003, treatment notes show that the Veteran suffered from a "chronic lesion" on his left temple.  That month, the Veteran's private dermatologist removed a "dark seborrheic keratosis" from the Veteran's left sideburn area on his face. 

The Veteran was service connected for his skin condition on March 19, 2012. 

In an examination for his skin condition conducted in May 2013, the examiner noted that the Veteran had a diagnosis of eczema with peeling.  The examiner noted that the Veteran's eczema covered less than 5% of his body area and exposed area of his body, but affected his hands.  The examiner noted that the Veteran's eczema on his hands impacted his ability to work by making it difficult to use his hands.  

In a VA dermatology examination in July 2014, the examiner noted that the Veteran received treatment for rash conditions between 1998 and 2003, but had no other treatment records after that time.  The Veteran reported that he had "good times with the eczema and bad times with the eczema."  The examiner noted that the Veteran was "very emotional" describing his symptoms in the interview.  The Veteran and his wife described several previous rashes that the examiner noted "do not sound like eczema," which were confirmed by treatment records.  At that time, however, the examiner noted that less than 5 percent of the Veteran's body was affected by his condition and less than 5 percent of "exposed area" was affected by the condition. 

Analysis - Increased Rating

Under DC 7806, the relevant inquiries into assessing the correct evaluation for his skin disability concern the percentage of his body that his skin condition affects and the type of treatment required for the skin condition.  At no time after the effective date in March 2012 does the record show that either his skin condition affected more than 5% of his body or that he required more than topical therapy to alleviate his symptoms.  

In both the May 2013 and July 2014 dermatology examinations, both examiners found that the Veteran's eczema affected less than 5 percent of the Veteran's total body area and less than 5 percent of exposed areas of his body.  Additionally, the Veteran noted that he used lotion to alleviate the symptoms from his eczema, but at no point in the record during this time frame do the records show that the Veteran required corticosteroids or other immunosuppressive drugs. 

The Veteran did submit dermatology treatment records that suggest his skin condition was worse from the periods 1998 to 2003.  During this time, the Veteran seems to have multiple areas on his body affected by a skin condition.  While this perhaps would constitute a higher evaluation, this period is before the Veteran was service connected for a disability, and therefore is not relevant evidence to the current appealed period.  

Accordingly, there is no evidence currently associated with the claims file that would allow the Board to find a compensable evaluation appropriate for the current severity of the Veteran's skin condition.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment, such as pain and itchiness, associated with the Veteran's skin condition are encompassed by the scheduler criteria under DC 7806.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006)).

The preponderance of the evidence is against the claim for an increased rating and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply.  The Board notes that this decision does not leave the Veteran without recourse.  If the service-connected skin disability should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  The Board is grateful to the Veteran for his honorable service.  

New and Material Evidence - Back Condition

Legal Criteria - New and Material Evidence 

In general, rating decisions that are not appealed within one year are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  But if new and material evidence is presented or obtained with respect to a claim which has been disallowed, the Secretary shall reopen and review the former disposition of the claim. 38 U.S.C.A. § 5108.  

It is the jurisdiction of the Board to adjudicate whether or not new and material evidence has been received.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence means existing evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

When determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Factual Background and Analysis

In January 1972 rating decision, the RO denied the Veteran's claim for service connection because there was no evidence of that the Veteran's preexisting back condition was made worse or aggravated by events in service.  The Veteran did not appeal the January 1972 decision and did not submit new and material evidence within one year of that rating decision.  Therefore, the January 1972 rating decision is final based on the evidence then of the record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

The record at that time showed that the Veteran had a documented back condition when he entered service.  In a letter from the Veteran's private physician dated February 1968, the physician noted that the Veteran had a history of lower back pain and that he was rejected from employment in June 1967 for deformities shown in a back x-ray at that time.  The physician noted that x-rays conducted in January 1968 showed a "variation in development of the fifth lumbar body with an accessory epiphysis being present."  In a letter dated April 1968, the physician wrote to the selective service system and stated that because of the Veteran's chronic low back syndrome, he felt "that if this young man is inducted, he will spend much of his time in medical facilities and finally be given a medical discharge."  In another letter from a second private physician dated January 1969, the physician opined that the Veteran could not work in heavy manual labor, but instead only in sedentary or light activity because of his chronic back strain related to his back condition.  

Service treatment records (STRs) show that in the Veteran's entrance examination, he reported back trouble and swollen or painful joints.  He noted that he had "excessive lower back problems" and the examiner noted the Veteran had back problems.  Records show that despite this infirmity, the Veteran was inducted into active service.  

As stated, the RO found that the Veteran's back disability was not aggravated by events in service.  Since that decision, the Veteran has provided several treatment records regarding his back condition.  In private treatment records dated February 2005, the Veteran was treated for pain in his lower back and left leg.  He was diagnosed with advanced degenerative arthritis of the lower back at that time.  An MRI conducted at that time showed "subtle inferiorly extruded component of disc material at L5-S1."  Private treatment records from February 2005 again showed that the Veteran suffered from a protruding disc herniation.  At that time he received an epidural steroid injection to help alleviate his lower back pain.  In private treatment records dated September 2012, the Veteran was treated for his low back pain.

While these records document the Veteran's continuing struggles with his back disability, they do not provide the Board any evidence that would suggest events in service aggravated his back condition.  There is no discussion in these new records regarding the development of his back condition during or immediately after service that might provide a glimpse into whether or not the condition was worsened by service.  These records do not contain any evidence of events in the Veteran's service that could have aggravated his condition.  Essentially, there is no evidence that has been associated with the claims file since the previous final denial that relates to the question of whether the Veteran's back condition was aggravated by service. 

Without material evidence to the nexus or causal link between the severity of the Veteran's back condition and events in service, the Board cannot find new and material evidence to reopen the claim for a back condition.  Accordingly, the claim to reopen is denied.  

Should the Veteran have other evidence not currently associated with the claims file that would relate to how events in service made his back condition worse, such as a medical opinion from a VA or private doctor regarding the cause of the severity for the Veteran's back disability, this evidence could be used to reopen the claim.  The Board is grateful for the Veteran's honorable service. 


ORDER

Entitlement to a compensable rating for a skin condition, described as eczema of the hands, is denied. 

The appeal to reopen a claim for service connection for a lower back condition is denied. 




REMAND

Turning to the Veteran's Raynaud syndrome, an examination is necessary to determine whether or not events in service or service-connected conditions caused the disability.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).  

In this case, VA treatment records and examination documented the Veteran's Raynaud's syndrome in conjunction with his dermatology examination and treatment.  It is unclear whether or not Raynaud's syndrome is secondary to his skin condition or was initially caused by events in service.  A medical opinion is required to determine this question. 

Additionally, the Board notes that Raynaud's syndrome is listed under diseases subject to presumptive service connection in 38 C.F.R. § 3.309(a).  Accordingly, the examiner should also opine as to whether the disease manifested to a degree of ten percent or more within one year from the date of separation of service.  38 C.F.R. § 3.307(a)(3). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for an appropriate examiner to review the claims file to ascertain the nature and likely cause of the Veteran's Raynaud's syndrome.  The need for another examination is left to the discretion of the examiner.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis if the Veteran has Raynaud's syndrome found or shown by the record. 

b) If a diagnosis of Raynaud's syndrome is shown, please identify the likely cause for the Veteran's Raynaud's syndrome.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by the events in service or one of the Veteran's service-connected disabilities? 

Additionally, the examiner should state whether or not the Veteran's diagnosed Raynaud's syndrome manifested to a degree of ten percent or more within one year of separation from service. 

The examiner should provide a complete rationale in support of any opinions offered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




______________________________________________
	VICTORIA MOSHIASHWILI	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


